Title: From John Adams to William Ellery, 28 February 1790
From: Adams, John
To: Ellery, William



Dear Sir
New York Feby 28 1790

Many months ago I received a kind letter from you, which by some sad accident or strange fatality has never been answered. I really know not how this happened: but I hope you will excuse it and beleive me to be as I am, at all times ready to promote your views, expressed in it as far as I may have opportunity and ability.  We are very greatly dissapointed in the election of Delegates to your Convention. We are told that a majority are unfriendly to the union of the nation. I still flatter myself however, that when the members assemble they will see objects in a new light and feel affections for their sister states which they have not yet been sensible of.  It is now become of more importance than ever, for your state to act right, as it will not be possible much longer to extend that lenity and indulgence, which has been hitherto granted.  Since the accession of North Carolina, I have learned with certainty that a correspondence has been maintained between your Anti’s and theirs, and I wish to know whether the hopes of your opposition are still supported by secret communications from Virginia or Boston.  Insinuations of that kind are thrown out here.—What can any Gentlemen mean? Can they coolly or warmly wish to raise a storm? The national debt engages all attention at present: but when that is over if Rhode Island should be still refractory, something must be done.  I should be glad to hear from you Sir, and will be a better correspondent for the future. being with great and sincere esteem and regard / Yours

John Adams